Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shorter et al (US 20160125743).

Regarding claim 1, Shorter et al discloses a method comprising: 
a data input module configured to receive, via interface hardware on the client device, a selection of one of a plurality of selectable tools (paragraph 37, lines 13-20); 
a graphics module configured to display, via the interface hardware, a user interface associated with the selection (paragraph 19, lines 1-4); And 
a flight planning communication module configured to transmit a request for information associated with the selection, via an Application Program Interface (API), to a flight planning system, and receive, from the flight planning system via the API, responsive information that fulfills the request, wherein the responsive information was generated by the flight planning system based on information from a third-party device (Paragraph 37, lines 9-20).
 Regarding claim 2, Shorter et al discloses the limitations indicated above and further disclose the plurality of selectable tools includes an airports tool having an airports directory that lists a plurality of airports (Paragraph 49, lines 1-4). 
Regarding claim 3, Shorter et al discloses the limitations indicated above and further disclose wherein the airports directory includes an airport location and airport details for each of the plurality of airports (Paragraph 54, lines 7-14). 
Regarding claim 4, Shorter et al discloses the limitations indicated above and further disclose wherein the airports directory includes one or more of an airport diagram and a runway diagram for each of the plurality of airports (Paragraph 81, lines 7-21). 
Regarding claim 5, Shorter et al discloses the limitations indicated above and further disclose wherein the plurality of selectable tools includes a weather tool having a plurality of selectable weather forecasts (Paragraph 43, lines 1-7). 
Regarding claim 6, Shorter et al discloses the limitations indicated above and further disclose wherein each of the plurality of weather forecasts is associated with one or more of a country, state, a region, an ocean, a data type, and an airport (Paragraph 43, lines 1-14). 
Regarding claim 7, Shorter et al discloses the limitations indicated above and further disclose wherein the plurality of selectable tools includes a flight planning tool configured to show a plurality of available flight plans or flight routes (Paragraph 20, lines 10-13); 
Regarding claim 8, Shorter et al discloses the limitations indicated above and further disclose wherein the plurality of available flight plans or flight routes includes flight plans or flight routes generated by the flight planning system (Paragraph 75, lines 4-5). 
Regarding claim 9, Shorter et al discloses the limitations indicated above and further disclose wherein the flight planning tool is configured to allow a user to create a flight plan, modify an existing flight plan, recall a saved flight plan, or file a flight plan with an official organization via the flight planning system (Paragraph 73, lines 1-10). 
Regarding claim 10, Shorter et al discloses the limitations indicated above and further disclose wherein the mobile application is one of a web-based application configured to be accessed via the client device and a self-contained application configured to be stored on the client device (Paragraph 22, lines 1-11). 
Regarding claim 11, Shorter et al discloses a method of planning a flight, comprising:
receiving, via interface hardware on a client device, a tool selection of one of a plurality of selectable tools (Paragraph 37, lines 4-9);
displaying, via the interface hardware, a user interface associated with the tool selection (paragraph 54, lines 7-14);
transmitting a request for information associated with the tool selection, via an API, to a flight planning system (paragraph 75, lines 1-9); and 
 	and receiving, from the flight planning system via the API, responsive information that fulfills the request, wherein the responsive information was generated by the flight planning system based on information from a third-party device (Paragraph 38, lines 7-9).
Regarding claim 12, Shorter et al discloses the limitations indicated above and further disclose the method including displaying on the user interface, in response to the tool selection, an airports tool having an airports directory that lists a plurality of airports (Paragraph 54, lines 8-14). 
Regarding claim 13, Shorter et al discloses the limitations indicated above and further disclose wherein the airports directory includes an airport location and airport details for one or more of the plurality of airports associated with the airports directory (Paragraph 85, lines 1-9). 
Regarding claim 14, Shorter et al discloses the limitations indicated above and further disclose the method further including displaying, on the user interface, one or more of an airport diagram and a runway diagram for one or more of the plurality of airports associated with the airports directory (Paragraph 54, lines 7-11). 
Regarding claim 15, Shorter et al discloses the method further including displaying, on the user interface, in response to the tool selection, a plurality of selectable weather forecasts in a textual format or a graphical format (paragraph 83, lines 1-7).
Regarding claim 16, Shorter et al discloses the limitations indicated above and further disclose wherein each of the plurality of weather forecasts is associated with one or more of a country, state, a region, an ocean, a data type, and an airport of a plurality of airports in an airports directory provided by the airports tool (Paragraph 40, lines 1-6). 
Regarding claim 17, Shorter et al discloses the limitations indicated above and further disclose the method further including: displaying on the client device, in response to the tool selection, a plurality of selectable flight routes, waypoints, or flight plans from the flight planning system in conjunction with the airports tool (Paragraph 59, lines 5-9).  
Regarding claim 18, Shorter et al discloses the limitations indicated above and further disclose the method including receiving, via the interface hardware on the client device, one of a request to create a flight plan, a request to modify an existing flight plan, a request to recall a saved flight plan, or a request to file a flight plan with an official organization via the flight planning system (Paragraph 73, lines 1-11). 
Regarding claim 19, Shorter et al discloses the limitations indicated above and further disclose wherein the tool selection is received via one of a web-based application accessed via the client device and a self-contained application stored on the client device (Paragraph 22, lines 1-11). 
Regarding claim 20, Shorter et al discloses a flight planning tool, comprising: 
a flight planning system having an Application Program Interface (API) (Paragraph 18, lines 12-14);
a third party device configured to communicate information with the flight planning system via the API (paragraph 25, lines 7-8);
 	a client device having interface hardware and configured to communicate with the flight planning system and the third party device (paragraph 38, lines 4-9);
a data input module configured to receive, via the interface hardware, a selection of one of a plurality of selectable tools (paragraph 37, lines 13-20);
a graphics module configured to display, via the associated interface hardware, a user interface associated with the selection (paragraph 19, lines 1-4); and
 and a flight planning communication module configured transmit a request for information associated with the selection, via the API, to the flight planning system, and receive, from the flight planning system via the API, responsive information that fulfills the request, wherein the responsive information was generated by the flight planning system based on information from the third-party device (Paragraph 37, lines 9-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663